DETAILED ACTION	
In Applicant’s Response dated 10/7/2022, Applicant amended claims 1 to 20; and argued against all rejections previously set forth in the Office action dated 7/7/2022.
	In view of Applicant’s amendments and remarks, the 35 USC 101 and 112 rejections are withdrawn.
.  

Response to Arguments
Applicant's arguments filed 10/7/02022. have been fully considered but they are not persuasive. The prior arts clearly and specifically teach the limitation wherein the first annotation corresponds to a repeating feature of the physiological data waveform.
Feature such as waveform, the heart rates are repeating features. paragraph 56 in Fu states that extracted features includes ECG signals, such as the ECG waveform, the heart rate, the heart axis, and so on. Paragraph 33 teaches the aspect wherein these features are automatically annotated. Therefore applicant’s argument is unpersuasive. 
The limitation with regarding to reposition the first annotation was taught by the additional Minakuchi. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 13, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, Pub. No.: 2017/0156592A1, in view of Podilchuk, Pub. No.: 2020/0194108, and further in view of Minakuchi et al., Pub. No.: 2010/0034442A1. 
With regard to claim 1:
Fu discloses A method of annotating physiological waveform data, comprising: analyzing a physiological data waveform corresponding to a first type of physiological data (wherein the physiological data  waveform is detected using electrocardiography for wave such as heart beat and purse wave, see also fig 5, paragraph 27: “FIG. 1 shows an exemplary embodiment of a healthcare system for physiological signals. As shown in FIG. 1, a healthcare system 1 comprises a sensor device 10, a data server 11, an algorithm server 12, and a display device 13. The sensor device 10 detects at least one of the electrocardiography (ECG), photoplethysmogram (PPG), motion, body temperature, galvanic skin response, electroencephalograph, oxygen saturation, airflow in respiratory tract, heart rate, pulse wave transit time, and blood pressure of an object, such as a patient 15 shown in FIG. 2, and generates physiological signals S10 in response to the detection result. After obtaining the physiological signals S10, the sensor device 10 transmits the physiological signals S10 to the data server 11 through a communication network 14 shown in FIG. 2. The data server 11 receives the physiological signals S10 for storage. In the embodiment, the data server 11 can collect and store physiological signals from different objects, such as different patients. The algorithm server 12 can issue a request RST to read the physiological signals S10 stored in the data server 11 through the communication network 14. When the algorithm server 12 receives the physiological signals S10 of the patient 15 from the data server 11, the algorithm server 12 applies algorithms on the received physiological signals S10 to detect at least one feature of the physiological signals S10 and obtain at least one label for the physiological signals S10 according to the detected feature. In the following, one label is given as an example for illustration. The algorithm server 12 further generates a labeling result which comprises the information including the obtained label and detected feature. The display device 13 receives the labeling result S12 from the algorithm server 12 through the communication network 14 and displays a label list according to the labeling result S12. The label list includes the obtained label for the physiological signals S10. A viewer, such as a doctor, can know what label is given to the physiological signals S10”), based on a model corresponding to the first type of physiological data (the analysis are based on model of for example cardiovascular diseases, paragraph 33: “FIG. 3 shows a flow chart of an exemplary embodiment of a monitoring method for physiological signals. The monitoring method will be described by referring to FIG. 2 and FIG. 1. In the embodiment, electrocardiography (ECG) signals are given as an example for illustration. At the step S30, the sensor device 10 detects and obtains the ECG signals (physiological signals) of the patient 15. The ECG signals are stored in the data server 11. When receiving the ECG signals from the data server 11, the algorithm server 12 applies algorithms on the received ECG signals S10 to detect at least one feature of the ECG signals. The algorithm server 12 obtains a label for the ECG signals according to the detected feature (step S31). The algorithm server 12 generates the labeling result S12 to the display device 13. The display device 13 determines the class of the label (step S32). When the label is an abnormal label, it is classified into the not-screened-out category (step S34). The display device 13 displays a label list to show the abnormal label (step S36). As described above, the abnormal label indicates that the patient 15 may suffer from cardiovascular diseases. ”); generating a first annotation automatically corresponding to the physiological data waveform based on the model (wherein the physiological data are label/ annotated, paragraph 33: “FIG. 3 shows a flow chart of an exemplary embodiment of a monitoring method for physiological signals. The monitoring method will be described by referring to FIG. 2 and FIG. 1. In the embodiment, electrocardiography (ECG) signals are given as an example for illustration. At the step S30, the sensor device 10 detects and obtains the ECG signals (physiological signals) of the patient 15. The ECG signals are stored in the data server 11. When receiving the ECG signals from the data server 11, the algorithm server 12 applies algorithms on the received ECG signals S10 to detect at least one feature of the ECG signals. The algorithm server 12 obtains a label for the ECG signals according to the detected feature (step S31). The algorithm server 12 generates the labeling result S12 to the display device 13. The display device 13 determines the class of the label (step S32). When the label is an abnormal label, it is classified into the not-screened-out category (step S34). The display device 13 displays a label list to show the abnormal label (step S36). As described above, the abnormal label indicates that the patient 15 may suffer from cardiovascular diseases.”); wherein the first annotation corresponds to a repeating feature of the physiological data waveform (feature such as waveform, the heart rate are repeating features, paragraph 56: “ In the above embodiment, the labels are obtained by the algorithm server 12 according to the extracted features of the ECG signals, such as the ECG waveform, the heart rate, the heart axis, and so on. In another embodiment, the display device 13 comprises an interface. A viewer, such as a doctor, can input a command through the interface to give a new label to the ECG signals or modify the original label.”); sending the first annotation and the physiological data waveform to a user display device (wherein abnormal label are displayed to the user paragraph 33: “The algorithm server 12 generates the labeling result S12 to the display device 13. The display device 13 determines the class of the label (step S32). When the label is an abnormal label, it is classified into the not-screened-out category (step S34). The display device 13 displays a label list to show the abnormal label (step S36). As described above, the abnormal label indicates that the patient 15 may suffer from cardiovascular diseases. When a doctor, such as a general physician or a cardiology specialist, notes that there is an abnormal label on the label list which is classified into the not-screened-out category, the doctor may want to review the ECG signals to make a diagnosis of a disease. Thus, in cases where the doctor wants to review the ECG signals, the doctor issues a request through an input interference of the display device 15, and the display device 15 can retrieve the ECG signals from the algorithm server 12 in response to the request and show the ECG signals (step S36). When the label is a normal label or a noise label, it is classified into the screened-out category (step S33). The display device 13 shows the abnormal label on the label list (step S35). As described above, the normal label indicates that the patient 15 does not suffer from a disease and the noise label indicates that the quality of the ECG signals is too low. When the doctor notes that there is a normal label or a noise label on the label list which is classified into the screened-out category, the doctor is aware that the ECG signals can be ignored (step S35). Thus, the display device 15 does not need to retrieve the ECG signals from the algorithm server 12.”); receiving a modification to the first annotation; creating a second annotation based on the modification (paragraph 56: “ In the above embodiment, the labels are obtained by the algorithm server 12 according to the extracted features of the ECG signals, such as the ECG waveform, the heart rate, the heart axis, and so on. In another embodiment, the display device 13 comprises an interface. A viewer, such as a doctor, can input a command through the interface to give a new label to the ECG signals or modify the original label.”); saving the second annotation in an annotation database  (paragraph 56: “ In the above embodiment, the labels are obtained by the algorithm server 12 according to the extracted features of the ECG signals, such as the ECG waveform, the heart rate, the heart axis, and so on. In another embodiment, the display device 13 comprises an interface. A viewer, such as a doctor, can input a command through the interface to give a new label to the ECG signals or modify the original label.”); 
Fu does not disclose the aspect of training the model using machine learning based on the second annotation and the physiological data waveform, generating a trained model.
However Podilchuk discloses the aspect of saving the second annotation in an annotation database; and training the model using machine learning based on the second annotation (paragraph 41: “The user interface may also be configured to allow the user to change the annotation(s) 228 associated with the ROI 114. In an example scenario, the image analysis application 106 may detect the user provide a change to the annotation(s) 228 to personalize the annotation(s) for the user. In response, the image analysis application 106 may identify a rate of concordance of the user in relation to the DNN model 230. The rate of concordance may include an evaluation of a correctness of the user when diagnosing medical images in relation to the object(s) within the medical images (whether malignant or benign).”) and the physiological data, generating a trained model (paragrpah 42; “The image analysis application 106 may determine the concordance rate of the user as above (or equal to) a threshold. The threshold may include a level which is correlated with a competence (associated with the user) when diagnosing an object within medical images as malignant or benign. In response to the determination associated with the concordance rate, the image analysis application 106 may retrain the DNN model 230 based on the change to the annotation(s) 228. The selection 220 (of the sub-regions 218) may be re-processed based on the change to the annotation(s) 228. Furthermore, the selection 220 of the sub-regions 218 may be re-labelled based on the change to the annotation(s) 228 to personalize the annotation(s) 228 to preference(s) of the user..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Podilchuk to Fu so the system can train the model based on user input that modify annotation so the model can better predict the correct annotation that would fit the needs of the user where the annotations are modified over time based on user input. And the model can be used to modify other annotations.
Fu and Podilchuk do not disclose the aspect wherein the modifications repositions the first annotation on the physiological data waveforms. However Minakuchi discloses the aspect wherein the modifications repositions the first annotation on the physiological data, creating a second annotation based on the modification; saving the second annotation in an annotation database (user can move the first annotation to create second annotation to be stored, paragraph 69: “ It is also possible to configure so that the operator can correct the attached annotation 303 by using the input part 083 when the annotation 303 is not attached as the operator desires. In this case, the operator designates the annotation 303 by using the mouse, and moves the designated annotation 303 by using the mouse. The position specifying part 002 specifies the position of the moved annotation 303. Then, the annotation generator 003 erases information of the annotation 303 attached and stored into the data storage 004 before the correction, attaches the annotation 303 to the position on the medical image 301 newly specified by the position specifying part 002, and stores the information into the data storage 004. By thus configuring, it becomes possible to correct the position of the attached annotation. Moreover, the operator designates the annotation 303 by using the mouse, displays a list of the annotation types by right-clicking the mouse, etc., and selects another type of annotation from the list. In response to this input, the annotation generator 003 changes the annotation 303 to the selected type of annotation, erases information of the attached annotation 303 stored into the data storage 004 before the change, and stores information of the changed type of annotation 303 into the data storage 004.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Minakuchi to Fu and Podilchuk so user can customize annotation by relocating them where the original location of the annotation might be where it should be and the adjustment will better represent what the annotation is indicating and help user better understand the waveform. 

With regard to claims 2 and 9 and 16:
Fu and Podilchuk and Minakuchi disclose the method of claim 1, further comprising: analyzing the physiological data to determine the first type of physiological data (Fu, Wherein the algorithm server 12 applies algorithms on the received physiological signals S10 to detect at least one feature of the physiological signals S10 and obtain at least one label, paragraph 27: “FIG. 1 shows an exemplary embodiment of a healthcare system for physiological signals. As shown in FIG. 1, a healthcare system 1 comprises a sensor device 10, a data server 11, an algorithm server 12, and a display device 13. The sensor device 10 detects at least one of the electrocardiography (ECG), photoplethysmogram (PPG), motion, body temperature, galvanic skin response, electroencephalograph, oxygen saturation, airflow in respiratory tract, heart rate, pulse wave transit time, and blood pressure of an object, such as a patient 15 shown in FIG. 2, and generates physiological signals S10 in response to the detection result. After obtaining the physiological signals S10, the sensor device 10 transmits the physiological signals S10 to the data server 11 through a communication network 14 shown in FIG. 2. The data server 11 receives the physiological signals S10 for storage. In the embodiment, the data server 11 can collect and store physiological signals from different objects, such as different patients. The algorithm server 12 can issue a request RST to read the physiological signals S10 stored in the data server 11 through the communication network 14. When the algorithm server 12 receives the physiological signals S10 of the patient 15 from the data server 11, the algorithm server 12 applies algorithms on the received physiological signals S10 to detect at least one feature of the physiological signals S10 and obtain at least one label for the physiological signals S10 according to the detected feature. In the following, one label is given as an example for illustration. The algorithm server 12 further generates a labeling result which comprises the information including the obtained label and detected feature. The display device 13 receives the labeling result S12 from the algorithm server 12 through the communication network 14 and displays a label list according to the labeling result S12. The label list includes the obtained label for the physiological signals S10. A viewer, such as a doctor, can know what label is given to the physiological signals S10.”).

With regard to claims 6 and 13 and 19:
Fu and Podilchuk and Minakuchi disclose The method of claim 1, further comprising: displaying the second annotation with the physiological data waveform (Fu paragraph 56: “ In the above embodiment, the labels are obtained by the algorithm server 12 according to the extracted features of the ECG signals, such as the ECG waveform, the heart rate, the heart axis, and so on. In another embodiment, the display device 13 comprises an interface. A viewer, such as a doctor, can input a command through the interface to give a new label to the ECG signals or modify the original label.”); and updating other annotations based on the modification to the first annotation (Podilchuk paragraph 42 wherein the selection of sub-regions maybe relabeled based the modification to the first annotation: paragraph 42: “The image analysis application 106 may determine the concordance rate of the user as above (or equal to) a threshold. The threshold may include a level which is correlated with a competence (associated with the user) when diagnosing an object within medical images as malignant or benign. In response to the determination associated with the concordance rate, the image analysis application 106 may retrain the DNN model 230 based on the change to the annotation(s) 228. The selection 220 (of the sub-regions 218) may be re-processed based on the change to the annotation(s) 228. Furthermore, the selection 220 of the sub-regions 218 may be re-labelled based on the change to the annotation(s) 228 to personalize the annotation(s) 228 to preference(s) of the user.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Podilchuk to Fu so the system can train the model based on user input that modify annotation so the model can better predict the correct annotation that would fit the needs of the user where the annotations are modified over time based on user input. And the model can be used to modify other annotations.

Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 

Claims 3 and 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, Pub. No.: 2017/0156592A1, in view of Podilchuk and Minakuchi, and further in view of Rapin, Pub. No.; 2019/0223739A1. 
With regard to claims 3 and 10 and 17:
Fu and Podilchuk and Minakuchi do not disclose the method of claim 1 further comprising: applying the first annotation to a plurality of instances of the repeating feature 
However Rapin discloses the aspect comprising: applying the first annotation to a plurality of instances of the repeating feature (fig. 11 wherein the repeated waves are annotated, paragraph 162, see also fig. 5, paragraph 177: “ FIG. 11 shows the interface with the ECG, the labels provided by the multi-label classification algorithm, the delineation of the waves on the ECG, measurements derived from the delineation above the ECG with highlighted abnormal values, and conduction pattern under the ECG derived from the delineation. Some waves, including one hidden P wave are more specifically shown.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Rapin to Fu and Podilchuk and Minakuchi so repeating features such as different type of waveforms can be annotated to help the user better understand what is represented in the data. 

	Claims 4, 5, 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, Pub. No.: 2017/0156592A1, in view of Podilchuk and Minakuchi, and further in view of Han et al., Pub. No.: 2019/0294954A1. 
With regard to claim 4 and 11 and 18:
Fu and Podilchuk and Minakuchi disclose the method of claim 1, further comprising: distributing the trained model for use by others.
However Han disclose the method of claim 1, further comprising: distributing the trained model for use by others (wherein the trained model is distributed from a server paragraph 67 and 68: “In this case, the AI server 20 may train the recognition model by using the second sensing data. Also, the AI server 20 may transmit the trained recognition model to the AI device 10. In this case, the AI device 10 may receive the trained recognition model and may change a previous recognition model to the trained recognition model by replacing stored programming code of the previous recognition model with the trained recognition model, such that any additional sensing data will be processed and the AI service provided using the newly received trained recognition model.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Han to Fu and Podilchuk and Minakuchi so the trained model can be shared so devices don’t have to train their individual models saving computation resources and the models can be trained from modification from different devices and data set for a more comprehend representation of data modification. 

With regard to claims 5 and 12:
Fu and Podilchuk and Minakuchi and Han further comprising: receiving a trained model from a remote site; and replacing the model with the trained model. (Han, wherein the trained model would replace previous model paragraph 67 and 68: “In this case, the AI server 20 may train the recognition model by using the second sensing data. Also, the AI server 20 may transmit the trained recognition model to the AI device 10. In this case, the AI device 10 may receive the trained recognition model and may change a previous recognition model to the trained recognition model by replacing stored programming code of the previous recognition model with the trained recognition model, such that any additional sensing data will be processed and the AI service provided using the newly received trained recognition model.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Han to Fu and Podilchuk and Minakuchi so the trained model can be shared so devices don’t have to train their individual models saving computation resources and received the updated model that would make better annotations. 

	Claims 7 and 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, Pub. No.: 2017/0156592A1, in view of Podilchuk and Minakuchi, and further in view of  Dziubinski, Pub. No.: 2009/0171227A1. 
With regard to claims 7 and 14 and 20:
Fu and Podilchuk and Minakuchi do not disclose the method of claim 1, further comprising: sending the physiological data waveform and the second annotation to an electronic medical records system.
However Dziubinski discloses the aspect of sending the physiological data waveform and a annotation to an electronic medical records system (wherein annotation and waveform are send to medical records system of a doctor, paragraph 21: “In addition, based on a real-time analysis produced by the device carried by the patient, the systems can be used for remote home tele-rehabilitation, where intensity of the exercised performed by the patient is controlled by the device, based on a calculated in real-time heart rate. Since the system sends the analysis results all the time (24 hours a day) also including the rehabilitation session, the heart condition of the patient is constantly monitored and therefore the rehabilitation process is safe. In case of detecting abnormalities in the ECG signal in real-time the patient is informed to stop the exercise and to contact a medical personnel. As described above, the system provides possibility of constant, beat-to-beat monitoring of the patient's ECG, where automatically selected ECG strips plus annotations of every beat are transmitted to the physician responsible for controlling the rehabilitation progress.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Dziubinski to Fu and Podilchuk and Minakuchi so the annotation and the waveform are be safely kept and stored and can be accessed by medical personal. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raleigh, Pub. No.: 2018/0032493A1:  To correct this discrepancy (according to an embodiment), a user may interact with the user interface 600 to move the annotations 606 and 608 from the first location to the second location (e.g., using standard selection, drag, and drop gestures). The client software 105a transmits information regarding this change to the first computing device 100, which responds by updating the data structure 130 to reflect the new location of the annotations. In other words, the productivity software 101 updates the location data stored in the data structure 130. If using the data entity structure shown in FIG. 7, the productivity software 101 could update the first graphical annotation data entity 722 and the second graphical annotation data entity 724 and the second document revision entity 720 (e.g., with the new XY coordinate or with the new asset ID and/or character offset).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179